Case 0:15-cv-62688-RS Document 109 Entered on FLSD Docket 06/17/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  In the matter of: Civil Case Transfers to
  District Judge Rodney Smith


  Floridians for Solar Choice, Inc. v. Paparella                              Case No. 15-cv-62688
  Anaya v. Jones                                                              Case No. 17-cv-62058
  Dalberiste v. GLE Associates, Inc.                                          Case No. 18-cv-62276
  Larke v. AS Fiorella Schiffahrtsgesellschaft MBH & Co KG                    Case No. 18-cv-62544
  Temurian v. Piccolo                                                         Case No: 18-cv-62737
  Fairways of Sunrise Homeowners Assoc., Inc. v. Rockhill Ins. Co.            Case No. 18-cv-62954
  Hoffman v. Acting Comm’r of Social Security                                 Case No. 18-cv-80163
  Elfus v. Impact Sports Basketball LLC                                       Case No. 18-cv-80752
  Fernandez v. Wells Fargo Bank, N.A.                                         Case No. 19-cv-21720
  Auf v. Howard University                                                    Case No. 19-cv-22065
  Telasco v. The Florida Bar                                                  Case No. 19-cv-22135
  Pure Fresh, LLC v. Liaison Can./U.S. Logistics (USA) Corp.                  Case No. 19-cv-60079
  Simmons v. Monterey Financial Services, LLC                                 Case No. 19-cv-60611
  Itayim v. The Keyes Company                                                 Case No. 19-cv-60719
  Pagano v. Pekrol                                                            Case No. 19-cv-60891
  Co v. Santander Consumer USA, Inc.                                          Case No. 19-cv-60959
  Southam v. Red Wing Brands of America, Inc.                                 Case No. 19-cv-61255
  Galvan v. Marketsource, Inc.                                                Case No. 19-cv-61307
  Lewis v. Tony                                                               Case No. 19-cv-61431
  U.S. Secs. & Exchange Comm’n v. Brown                                       Case No. 19-mc-80503

                                  ORDER OF REASSIGNMENT

         The above-styled cases have been selected by the Clerk of Court utilizing a random

  selection procedure to insure the fair and impartial reassignment of cases from the undersigned

  District Judge to the newly appointed District Judge Rodney Smith.

         Prior to executing this Order, the undersigned has reviewed the files and has ruled upon all

  pending ripe motions that have not been referred to the paired Magistrate Judge, and which are

  fully briefed, in accordance with the policy established by the Judges of the Southern District of

  Florida (see Internal Operating Procedures, Section 2.05.03 -2.05.04).
Case 0:15-cv-62688-RS Document 109 Entered on FLSD Docket 06/17/2019 Page 2 of 2



         It is ORDERED that the above-styled actions are REASSIGNED to the calendar of the

  Honorable Rodney Smith as of June 17, 2019 for all further proceedings.

         It is further ORDERED that all currently pending hearings set before the undersigned

  Judge are TERMINATED and are to be rescheduled by District Judge Rodney Smith.

         It is further ORDERED that all deadlines will REMAIN IN EFFECT unless altered by

  District Judge Rodney Smith.

         It is further ORDERED that all pleadings hereafter filed shall bear the assigned case

  number followed by the initials RS in lieu of the present initials.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 17, 2019.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  All counsel of record/pro se parties

  Magistrate Judge Alicia O. Valle

  Magistrate Judge Bruce E. Reinhart

  Magistrate Judge Lauren F. Louis




                                                    2
